In the action of account, notice of the hearing before the referees need not be given where the defendant 'has not appeared in the action in person or by attorney.In the action of account, where the defendant suffers judgment by default, and does not appear either in person or by attorney, and the cause is referred, the referrees may proceed to take and settle the account without notifying the defendant of the time and place of hearing. The statute only applies to cases where the defendant has appeared in the action. 2 R. S. 385, § 51. General Rules of Court, 12.